In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-3201
GERALD P. LAMPLEY,
                                                 Plaintiff-Appellee,

                                 v.


ONYX ACCEPTANCE CORP.,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 00 C 3901—William J. Hibbler, Judge.
                          ____________
     ARGUED MAY 27, 2003—DECIDED AUGUST 18, 2003
                     ____________



 Before ROVNER, DIANE P. WOOD, and WILLIAMS, Circuit
Judges.
  WILLIAMS, Circuit Judge. Gerald Lampley believed that
he had been denied a promotion by Onyx Acceptance Corp.
as a result of race discrimination. He complained to the
Equal Employment Opportunity Commission (EEOC) and
shortly thereafter was fired. Lampley then filed a Title VII
suit against Onyx and a jury concluded that he was a victim
of race discrimination, awarding him $1,000 in compensa-
tory damages. The jury also awarded compensatory
and punitive damages totaling $345,000 for retalia-
tory discharge, although this amount was later reduced by
2                                              No. 02-3201

$45,000 to comply with a statutory cap. Onyx appeals the
retaliatory discharge award, arguing that the award is
excessive and that the punitive damages issue should not
have gone to the jury. Because we find that a jury could
reasonably have determined that punitive damages were
warranted and that a total award of $345,000 was not
inappropriate, we affirm.


                    I. BACKGROUND
  Gerald Lampley, an African-American, was employed as
an account manager with Level 1 buying authority1 by Onyx
Acceptance Corp., a California-based company engaged in
“indirect automobile finance.” Lampley worked out of
Onyx’s Rosemont, Illinois branch office under Mike Strater,
the “dealer center manager” for that office. (Strater was an
assistant manager when Lampley was first hired in Febru-
ary 1998; he was promoted to manager in October 1998.)
Beginning in the fall of 1999, Lampley repeatedly asked
Strater to give him Level 2 buying authority,2 but his
requests were denied. Lampley ultimately determined that
race discrimination was the reason for Strater’s failure to
promote him.
  For resolution of discrimination issues, Onyx’s policy was
to have employees call the Human Resources Department
at corporate headquarters in California. There was a notice
in Lampley’s office stating that employees should report
suspected discrimination to the EEOC. Upon determining
that he was a victim of race discrimination, Lampley did
not call headquarters, but instead talked to Michelle Bland
about a comment Lampley found to be racially offensive


1
  A manager with Level 1 authority could approve loans up to
$15,000 without counter-approval.
2
  A manager with Level 2 authority could approve loans up to
$20,000 without counter-approval.
No. 02-3201                                                     3

that he believed Strater had made.3 According to Lampley,
Bland advised him to work things out with Strater.
Lampley next went to the EEOC to file a race discrimina-
tion claim on November 26, 1999. Strater called Lampley at
that time, and Lampley explained that he was at the EEOC
filing a complaint.4
   Strater scheduled a meeting with Lampley for November
29, 1999. According to Lampley, at the meeting (which was
also attended by Joseph Long, one of Strater’s assistant
managers) Strater told Lampley that “[w]e can’t have any-
body working here who complains and files complaints to
the EEOC. I want your resignation.” Lampley refused, and
Strater fired him. Lampley then returned to the EEOC and
filed a retaliatory discharge claim. During the EEOC inves-
tigations of both the race discrimination and retaliatory dis-
charge claims, Onyx told the EEOC that Strater’s failure to
promote Lampley and Lampley’s ultimate termination were
due to Lampley’s inadequate performance, and provided
supporting documentation. The EEOC dismissed Lampley’s
charges and issued him right-to-sue letters.
  In April 2002, after settling his claims against Strater,
Lampley pursued a two-count complaint against Onyx,
claiming race discrimination and retaliatory discharge
under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e-2 et seq. At trial, he provided data that countered
the documentation Onyx had sent the EEOC to support its
claim that Lampley had performance problems. For in-


3
  When Lampley was first hired, Bland was the dealer center
manager in Chicago. Bland was a regional vice-president at the
time of trial.
4
  Strater acknowledged that the EEOC was mentioned during the
conversation; he testified that Lampley’s exact words were “I’m at
EEOC checking out my options.” Strater also admitted that he
was aware of federal anti-discrimination laws.
4                                                  No. 02-3201

stance, Onyx told the EEOC that Lampley obtained
$295,767 and $367,550 in loans in September and October
1999, respectively. However, Lampley’s documents showed
that he had obtained $395,767 in loans in September and
$767,550 in October. The target loan amount for these
months was $400,000. Lampley, whose wife was pregnant
at the time of his termination, explained that he felt “de-
vastated” upon being fired, and is “definitely changed from
it.” His wife also testified regarding Lampley’s altered emo-
tional state following his termination, describing him as
“depressed.” She also said that although Lampley did not
seek psychiatric help, the couple eventually received coun-
seling through church services.
  Strater and Long both asserted that at Lampley’s term-
ination meeting, there was no discussion of or reference
to the EEOC, and that a meeting had in fact been scheduled
for the previous Friday for the purpose of termi-
nating Lampley. Strater further stated that he, Long, and
Kurt Wheeler, an assistant manager, had decided to fire
Lampley on November 22, 1999, and had called Rosie
Hokanson, a vice-president and human resources direc-
tor, on that date to inform her of their decision.
  Bland and Hokanson said that Onyx had an anti-discrimi-
nation policy, but no physical evidence of this policy was
provided to the jury.5 Hokanson was responsible for provid-
ing documentation to the EEOC during the EEOC investi-
gations, including the documents suggesting that Lampley
was not performing satisfactorily. When cross-examined
about a statement she had sent to the EEOC stating that
Lampley “was given a formal written warning via telephone
on November 24, 1999 by his immediate supervisor, Kurt
Wheeler, regarding his performance issues,” Hokanson said


5
  Lampley did recall that during orientation at Onyx, he was told
to contact headquarters should any problems arise.
No. 02-3201                                                 5

she verified the existence of the written warning by pulling
Lampley’s personnel file. However, when she was asked to
review Lampley’s personnel file and find the written warn-
ing, Hokanson acknowledged that it was not there.
  The jury ultimately awarded Lampley $1,000 in compen-
satory damages and no punitive damages on his race dis-
crimination claim. With respect to the retaliatory discharge
claim, the jury awarded $75,000 in compensatory damages
and $270,000 in punitive damages. The district court denied
Onyx’s motions for judgment notwithstanding the verdict,
a new trial, and remittitur below the statutory maximum.
However, at the request of both parties, the district court
reduced the judgment from $345,000 to $300,000 in order
to satisfy the $300,000 statutory cap for a company of
Onyx’s size. See 42 U.S.C. § 1981a(b)(3). The court did not
explain whether the compensatory damages award, the
punitive damages award, or both were being diminished.
Onyx appeals both the compensatory damages award and
punitive damages award resulting from the retaliatory
discharge claim, asserting that the punitive damages issue
should never have gone to the jury, and that the $300,000
award is excessive even if it is within the statutory cap.


                      II. ANALYSIS
A. Sufficiency of the Evidence Regarding Punitive Dam-
   ages
  Onyx asserts that there was insufficient evidence to
warrant the imposition of punitive damages. The question
of whether Onyx is entitled to judgment as a matter of law
on this issue is subject to de novo review, with the evidence
and all reasonable inferences taken in the light most fav-
orable to Lampley. Mathur v. Bd. of Trs. of S. Ill. Univ., 207
F.3d 938, 941 (7th Cir. 2000). More specifically, we
6                                                    No. 02-3201

ask “whether no rational jury could have found for the
plaintiff.” Id. (internal quotation marks omitted).
   A plaintiff may recover punitive damages under Title VII
if three requirements are satisfied.6 Specifically, the plain-
tiff must establish that the employer “acted with know-
ledge that its actions may have violated federal law” and
that “the employees who discriminated against him are
managerial agents acting withing the scope of their employ-
ment.” Bruso v. United Airlines, 239 F.3d 848, 857-58 (7th
Cir. 2001) (citing Kolstad v. Am. Dental Ass’n, 527 U.S. 526,
535, 543 (1999)). However, even if these two prongs are
met (and Onyx concedes that a jury could find that they
are in this case), “the employer may avoid liability for pun-
itive damages if it can show that it engaged in good faith
efforts to implement an antidiscrimination policy.” Id.
(citing Kolstad, 527 U.S. at 545). Onyx claims that it has
engaged in good faith efforts, and thus the district court’s
decision to let the jury assess punitive damages was in er-
ror.
   We are unpersuaded by Onyx’s argument. Onyx allegedly
had a formal anti-discrimination policy, although it is dif-
ficult to ascertain the contours of this policy without physi-
cal evidence of its existence. But even assuming that the
policy included appropriate procedures, we explained in
Bruso that “although the implementation of a written or
formal antidiscrimination policy is relevant to evaluating
an employer’s good faith efforts at Title VII compliance, it


6
   As explained in 42 U.S.C. § 1981a(b)(1), such recovery is allowed
“if the complaining party demonstrates that the respondent en-
gaged in a discriminatory practice or discriminatory practices
with malice or with reckless indifference to the federally protected
rights of an aggrieved individual.”
No. 02-3201                                                        7

is not sufficient in and of itself to insulate an employer from
a punitive damages award.” Id. at 858. Here, there was suf-
ficient evidence for a jury to believe that Onyx failed to
engage in good faith efforts at Title VII compliance after it
became aware of Lampley’s retaliatory discharge claim.
  Specifically, Lampley provided statistics prepared by
Wheeler that showed that Lampley was meeting (and at
times greatly exceeding) company expectations. This data
flatly contradicts the statistics that Strater and Hokanson
presented to the EEOC to establish that Lampley was a
poor performer and that this was the cause of his termina-
tion. The jury could have reasonably believed that the num-
bers Onyx provided (which Hokanson claimed were verified
before she sent them to the EEOC) were doctored solely to
discredit Lampley. Additionally, when Hokanson failed to
produce evidence of the written reprimand that she insisted
she had seen in Lampley’s personnel file, the jury could
have reasonably believed that no such reprimand existed.
It could have instead determined that the reprimand was
merely a trumped-up charge designed to mislead the EEOC
into believing that Onyx had planned to terminate Lampley
long before he complained to the agency. Indeed, the jury
specifically found that Onyx had no plans to terminate
Lampley prior to the filing of his initial EEOC complaint.7
In Bruso, we found that evidence of a sham investigation
designed to discredit the plaintiff was sufficient to defeat
the defendant’s motion for judgment as a matter of law with
respect to a punitive damages claim. Id. at 861. Here, we
have a similar situation. Because a jury could have found
that Onyx engaged in a cover-up rather than a good faith
investigation of Lampley’s retaliatory discharge claim, we


7
  In light of this finding, it is puzzling that Onyx continues to in-
sist that corporate headquarters was notified that Lampley would
be fired for poor performance long before he went to the EEOC.
8                                                  No. 02-3201

find that the punitive damages issue was properly before
the jury.8


B. The Damages Award
   Onyx further contends that both the compensatory and
punitive damages that the jury awarded for retaliatory dis-
charge are excessive, and the district court therefore erred
in refusing to grant Onyx a new trial on damages or to set
damages below the $300,000 statutory maximum. This
court reviews a district court’s denial of a motion for remit-
titur or a new trial on damages for an abuse of discretion.
See Fine v. Ryan Int’l Airlines, 305 F.3d 746, 755 (7th Cir.
2002) (citing Cooper Indus., Inc. v. Leatherman Tool Group,
Inc., 532 U.S. 424, 433 (2001)) (explaining that punitive
damages awards are reviewed for an abuse of discretion if
no constitutional violation is alleged); EEOC v. AIC Sec. In-
vestigations, Ltd., 55 F.3d 1276, 1285, 1287 (7th Cir. 1995).


    1. Compensatory Damages
   When assessing the propriety of a compensatory damages
award, relevant inquiries may include “whether the award
is monstrously excessive,” “whether there is no rational con-
nection between the award and the evidence,” and “whether
the award is roughly comparable to awards made in similar
cases.” AIC Sec. Investigations, 55 F.3d at 1285 (internal


8
  Onyx complains that by going to the EEOC instead of first
contacting the Human Resources Department, Lampley deprived
Onyx of the opportunity to engage in good faith efforts to remedy
the race discrimination problem. This may well be the case. How-
ever, the jury presumably addressed this point when it declined
to award punitive damage for Lampley’s race discrimination
claim, and the retaliatory discharge claim is entirely separate.
No. 02-3201                                                9

quotation marks omitted). We find that the award in this
case is by no means monstrously excessive, whether anal-
yzed at $75,000 as reflected in the jury’s verdict or at
$30,000 based on the assumption that the district court’s
$45,000 reduction applied solely to the compensatory dam-
age award. There was a rational connection between the
award and the evidence presented. Although Lampley found
a new job two months after his termination, both he and his
wife provided detailed testimony explaining the termina-
tion’s negative effects on Lampley’s emotional state, some
of which linger today. The jury was also told that Lampley
sought church counseling one year after his termination.
Moreover, Lampley testified that because his wife was
pregnant at the time of his termination, he was especially
stressed about the ability to deal with costs associated with
child-rearing in light of his unemployment. Based on this
evidence, a jury reasonably could have believed that
$75,000 was necessary to fully compensate Lampley for his
pain and suffering.
  Onyx points to cases in which the plaintiff received less
than $75,000 in compensatory damages to show that
Lampley’s award is out of line. However, these cases are
easily distinguishable. For instance, in Avitia v. Metropoli-
tan Club of Chicago, Inc., 49 F.3d 1219, 1227-29 (7th Cir.
1995), we diminished an award from $21,000 to $10,500
because the degree of emotional distress was not proven;
only 14 lines of testimony addressed emotional distress. By
contrast, in the instant case, there were numerous pages of
testimony regarding emotional distress. In Merriweather v.
Family Dollar Stores of Indiana, Inc., 103 F.3d 576 (7th Cir.
1996), the plaintiff’s $25,000 award was remitted by ap-
proximately $6,000. However, the plaintiff’s retaliatory
discharge in Merriweather was only one of several factors,
such as her father’s death, affecting the plaintiff’s emo-
tional state. Id. at 581. Here, Onyx has not shown that
10                                                   No. 02-3201

Lampley’s emotional distress was the result of anything but
the termination.9
   While it is true that plaintiffs in Peeler v. Village of
Kingston Mines, 862 F.2d 135 (7th Cir. 1988) and AIC
Security Investigations received only $50,000 in 1988 and
1995 respectively despite suffering severe emotional and
financial hardship, these numbers do not account for in-
flation,10 and more recent cases reveal that the compensa-
tory damage award in the instant case is not an outlier. For
example, in Tullis v. Townley Engineering & Manufacturing
Co., 243 F.3d 1058 (7th Cir. 2001), this court upheld an
$80,000 compensatory damages award to a victim of re-
taliatory discharge. The jury awarded that amount based
solely on the plaintiff’s testimony that he felt “low,” “de-
graded,” and “back-stabbed,” and experienced financial dif-
ficulties with respect to his utility bills, child support, and
clothing and entertainment purchases for his children. Id.
at 1067-68. Moreover, in light of its rational connection
to the evidence, we would consider Lampley’s award to be
within the bounds of reasonableness even without relying
on the comparison to Tullis. A court should not substitute
a jury’s damages verdict with its own figure merely because


9
  Onyx alleges that Lampley was already experiencing feelings of
depression and loss of confidence before his termination because
he realized that he was not going to be able to tell his family that
he had been promoted. However, the jury ostensibly addressed the
emotional distress caused by the discrimination when it awarded
$1,000 in compensatory damages for Lampley’s discrimination
claim. Onyx has presented nothing to suggest that the jury con-
fused cause and effect with respect to the emotional distress re-
sulting from his retaliation claim.
10
  For instance, as this court explained in Tullis v. Townley Engi-
neering & Manufacturing Co., 243 F.3d 1058, 1069 (7th Cir. 2001),
the Peeler plaintiff ’s $50,000 award in 1988 was worth approxi-
mately $70,000 in 1999 according to a Statistical Abstract.
No. 02-3201                                                11

a case with similar facts has not yet arisen, or because a
plaintiff in a similar case was perhaps not able to plead his
facts to the jury as well. Awards in other cases provide
a reference point that assists the court in assessing rea-
sonableness; they do not establish a range beyond which
awards are necessarily excessive. Due to the highly fact-
specific nature of Title VII cases, such comparisons are
rarely dispositive. We therefore conclude that the district
court did not abuse its discretion in denying a new trial or
remittitur with respect to the compensatory damages
award.


  2. Punitive Damages
   Onyx also contends that the punitive damages award,
whether analyzed as $270,000 or $225,000 (the latter figure
assumes that the district court’s $45,000 reduction applies
solely to the punitive damages award), “exceeds what is
necessary to serve the objectives of deterrence and punish-
ment,” and should therefore be set aside. AIC Sec. Investi-
gations, 55 F.3d at 1287. Specifically, Onyx complains that
it did not promote the belief that it was appropriate to vio-
late federal law, and was not even aware of Lampley’s con-
tact with the EEOC until after he had been fired; thus, the
punitive damages award is not an appropriate assessment
of Onyx’s blameworthiness. See EEOC v. Indiana Bell Tele-
phone Co., 256 F.3d 516, 527 (7th Cir. 2001) (en banc).
  Onyx’s argument ignores the fact that based on the
record, a jury could well have believed that after upper-level
management officials such as Hokanson learned of
Lampley’s retaliatory discharge claim through the EEOC,
they determined that Lampley had in fact been illegally
terminated but chose to discredit him rather than admit to
the facts surrounding his termination. Furthermore, the
jury could reasonably have found that an award smaller
than $270,000 would not have curbed such behavior. In AIC
12                                                   No. 02-3201

Security Investigations, this court stated that “evidence did
show that AIC had gross yearly revenues of several million
dollars. We think it reasonable to suppose that a sizeable
award [in that case, $150,000 in punitive damages]11 is both
suitable and necessary to punish and deter a corporation of
this size.” 55 F.3d at 1287. At trial, Strater testified that his
office, one of twenty Onyx offices in existence at the time of
trial, acquired loans with a face value of between
$100,000,000 to $150,000,000 annually. Thus, the jury did
not act unreasonably in this instance when it determined
that a $270,000 award was necessary to ensure that Onyx
sat up and took notice.12
  Onyx cites Hennessy v. Penril Datacomm Networks, Inc.,
69 F.3d 1344, 1355 (7th Cir. 1995) for the proposition that
the statutory maximum, or something close to it, can only
be awarded in the most egregious cases. But as we just ex-
plained, the evidence clearly supported a finding that Onyx
engaged in a cover-up in flagrant violation of Title VII, thus
warranting a large punitive damages award. Additionally,



11
  The punitive damages award was in addition to a $50,000 com-
pensatory damages award, bringing the total award to the statu-
tory maximum of $200,000 for a company of AIC’s size.
12
  Onyx also relies on EEOC v. Indiana Bell Telephone Co., 256
F.3d 516 (7th Cir. 2001) (en banc), in which the defendant em-
ployer allowed a male employee to engage in numerous acts of
gross sexual misconduct before taking appropriate action against
the offending employee. According to Onyx, Indiana Bell’s
behavior was far more egregious than Onyx’s own actions, but
the three plaintiffs in Indiana Bell received a total of $635,000 in
punitive damages (following the district court’s remittitur of a
$1,050,000 jury verdict), less than the $270,000 the jury awarded
Lampley. We fail to see how Indiana Bell, a sexual harassment
case centered around an employer’s inaction, is even remotely
similar to the case at issue, in which the jury could have found
that Onyx took affirmative steps to cover up its misdeeds.
No. 02-3201                                                13

we stated in Fine v. Ryan International Airlines, 305 F.3d
746 (7th Cir. 2002) that because Title VII cases are so fact-
specific, “we will not normally disturb an award of damages
in a Title VII case at or under the statutory cap, as this
decision is largely within the province of the jury.” Id. at
755 (internal quotation marks omitted); see also Caudle v.
Bristow Optical Co., 224 F.3d 1014, 1028 (9th Cir. 2000)
(“Reflecting our general deference to jury verdicts, we have
never required the district court to adjust a jury’s punitive
damages verdict so that it is proportional, in the court’s
view, to the defendant’s wickedness. Such proportional ad-
justments are left to the jury itself.”). In sum, Onyx has not
provided a compelling reason for disturbing the award in
this instance. We therefore find that the district court did
not abuse its discretion in denying remittitur or a new trial
with respect to the punitive damages award.


                    III. CONCLUSION
  For the foregoing reasons, the decision of the district
court is AFFIRMED.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—8-18-03